Citation Nr: 0637060	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for loss of lower incisor and anterior portion of the 
mandibular alveolar ridge.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2005 (dental) and March 2006 (digestive 
disability) substantive appeals, the veteran requested a 
hearing at the RO before a member or members of the Board.  
The veteran requested in August 2006 that the "2003" appeal 
(dental) be heard at the Board in Washington, DC.  The Board 
will not schedule separate hearings for these issues.

Accordingly, the case is REMANDED for the following action:

Please schedule the veteran for a 
Travel Board hearing at the Atlanta, 
Georgia Regional Office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


